Citation Nr: 1229851	
Decision Date: 08/29/12    Archive Date: 09/05/12

DOCKET NO.  07-33 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating (or evaluation) in excess of 10 percent for bilateral pes planus with plantar fasciitis.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The Veteran, who is the Appellant, served on active duty from August 1998 to September 2006.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a January 2007 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issue of a rating in excess of 10 percent for bilateral pes planus was remanded by the Board in February 2011 so that an additional VA examination could be obtained.  This was accomplished and the case has been returned for appellate consideration.  


FINDING OF FACT

Throughout the appeal the Veteran's bilateral pes planus and plantar fasciitis has been primarily manifested by pain on use of the feet, without evidence of severe disability such as objective evidence of marked deformity, indications of swelling on use, or characteristic callosities.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for bilateral pes planus with plantar fasciitis have not been met for any period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code (Code) 5276 (2011).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of the claim.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  A May 2006 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  The Veteran has had ample opportunity to respond or supplement the record.  

The Veteran's appeal of the initial rating assigned is a downstream element of the claim, for which additional VCAA notice is not required.  38 C.F.R. § 3.159(b)(3)  (2011); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).  Rather, a veteran's appeal as to the initial rating assignment triggers VA's obligation to advise the veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  38 U.S.C.A. §§ 5104 , 7105 (West 2002).  This was accomplished in the rating decision, statement of the case, and supplemental statements of the case that have been issued to the Veteran during the course of his appeal. 

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded a VA medical examination, most recently in August 2011.  The Board finds that the opinion obtained is adequate.  The opinion was provided by a qualified medical professional and were predicated on a full reading of all available records.  The examiner also provided a detailed rationale for the opinion rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2011).  

Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2011).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2011).  

Where there is separate and distinct symptomatology of a single condition it should be separately rated.  Where the symptomatology of a condition is duplicative or overlapping with symptomatology of another condition, it may not receive a separate evaluation.  38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 Vet. App. 259 (1994).  

Normal ranges of motion of the ankle are dorsiflexion from 0 degrees to 20 degrees, and plantar flexion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II (2011).  

Diagnostic Code 5276 provides ratings for acquired flatfoot (pes planus).  Mild flatfoot with symptoms relieved by built-up shoe or arch support is rated as noncompensably (0 percent) disabling.  Moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the Achilles tendon, pain on manipulation and use of the feet, bilateral or unilateral, is rated 10 percent disabling.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 20 percent disabling for unilateral disability, and is rated 30 percent disabling for bilateral disability.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, that is not improved by orthopedic shoes or appliances, is rated 30 percent disabling for unilateral disability, and is rated 50 percent disabling for bilateral disability.  38 C.F.R. § 4.71a. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45 (2011).  See DeLuca v. Brown, 8 Vet. App. 202, at 204-06, 208 (1995) (in evaluating musculoskeletal disabilities, VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time).     

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 (2011). 

In this case, the Board has considered the entire period of initial rating claim from September 12, 2006, to see if the evidence warrants the assignment of different ratings for different periods of time during these claims, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336-1337 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr 21 Vet. App. at 303 (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F. 3d at 1377.  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F. 3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; the person is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

Rating Pes Planus with Plantar Fasciitis 

Service connection for bilateral plantar fasciitis with pes planus was granted by the RO in a January 2007 rating decision.  A noncompensable (0 percent) initial disability rating was awarded under the provisions of Code 5276 from the day after the date of separation from service in September 2006.  By rating decision dated in September 2007, the classification of the Veteran's disability was changed to bilateral pes planus with fibromatosis of the right foot and the rating was increased to 10 percent under the same diagnostic code, with the same effective date.  

The Veteran contends that his bilateral pes planus is more disabling than initially rated.  Essentially, it is asserted that his disability has been variously rated as both pes planus and plantar fasciitis, and pointed out that the plantar fasciitis has been described as "severe" in nature.  As such, the Veteran asserts disability rating should reflect severe disability so that a 30 percent rating should be warranted under the provisions of Code 5276.  

After review of the record, the Board finds that the Veteran's bilateral pes planus and plantar fasciitis is primarily manifested by pain on use of the feet, without evidence of severe disability such as objective evidence of marked deformity, indications of swelling on use, or characteristic callosities.  

An examination was conducted by VA in June 2006, prior to the Veteran's discharge from active duty.  At that time, the Veteran stated that he may have had flat feet at the time he entered service, but did not have any problems at first.  He stated that he had a lot of pain and was told by the medical staff that he had flat feet and that he should use arch supports, which did not help.  He reported that he now had pain on long standing, long walking, and running.  He denied any associated symptoms, additional pain, fatigue, weakness, or lack of endurance due to flare-ups.  

Examination in June 2006 showed that when the Veteran lifted his feet off the floor there was very minimal arch, and the soles were tender to pressure.  Range of motion was normal in dorsiflexion and plantar flexion.  He did have some postural abnormalities, but no neurological changes.  With flexion and extension repetitions, he had no additional pain, fatigue, weakness, or lack of endurance.  The Achilles tendons came in at right angles to the heel bones.  X-ray studies showed mild bilateral pes planus with a spur of the right foot.  The pertinent diagnosis was bilateral pes planus with plantar fasciitis.  

An examination was conducted by VA in July 2007.  At that time, the Veteran complained of painful feet bilaterally, and had pain at rest and while walking.  He noted no weakness, swelling, or fatigability, and had no flare-ups.  He reported that he used corrective insoles with only partial relief of the right foot and no relief of the left.  He stated that on a good day he was able to stand for 10 to 15 minutes and to walk for 20 to 30 minutes, while on a bad day he could not walk or stand at all.  

Examination in July 2007 showed no objective findings of painful forefoot, hindfoot, or midfoot motion.  Tenderness was noted in the dorsolateral aspect of both feet along the plantar aspects, more so on the right.  There was a large fibroma that had recurred, but no edema and no instability.  He had normal gait.    Mild pes planus with normal alignment of the Achilles tendons was noted.  There was no 

pain with manipulation of the Achilles tendons.  The diagnoses were mild bilateral pes planus, plantar fibromatosis of the right foot, and no evidence of plantar fasciitis as previously diagnosed.  

VA outpatient treatment records show that the Veteran was intermittently treated at the podiatry clinic for various disabilities of his feet, including pes planus and fibromas of the right foot.  In July 2009, he requested a cortisone injection for treatment of increasing right heel pain.  In March and April 2010, he was evaluated for a possible plantar fascia rupture.  An ultrasound showed a more than 50 percent rupture that was noted to precipitate a lateral band syndrome.  The Veteran was treated conservatively.  

In August 2011, an examination was conducted pursuant to the February 2011 Board remand.  At the August 2011 VA examination, the Veteran complained of pain located over the plantar arch from the MP joints of all the toes back to the heel.  He had tried a number of different inserts to no avail.  The Veteran reported that when standing and walking more than half a block he had swelling in the plantar surfaces and pain that increased to the point where he needed to sit down, and that if he stood for longer than two minutes he got pain in the plantar surfaces of both feet causing him to sit down.  He reported that he currently used no assistive devices in ambulation, and that he was currently working from home in a clerical position that did not require prolonged standing or walking.  

Examination in August 2011 showed that the Veteran walked with a very slow and deliberate gait.  He walked on the outer/lateral aspects of the feet to avoid pressure on the medial portion of the arch where most of the pain lay.  The gait was non-antalgic, there were no unusual calluses or skin breakdowns noted on either foot, there were no unusual shoe wear patterns noted on either foot, there were no skin or vascular changes on either foot, and there was no current edema.  There was marked tenderness over the entirety of the plantar fascia on both the left and right foot to the 

MP joints back to each anterior calcaneus and moderate pes planus on both the left and right.  Both weight bearing and non-weight bearing alignment of the Achilles tendon was normal.  There was no valgus deformity, no forefoot or midfoot malalignment, and no current hallux values noted in either foot.  Range of motion of the MP joints of the great toes was normal, and repetitions of ranges of motion did not increase pain, fatigue, weakness, lack of endurance, or incoordination.  The diagnosis was moderate bilateral pes planus with severe bilateral chronic plantar fasciitis, status post rupture of the medial left plantar fascia and fasciotomy of the medial right plantar fascia.  

The Veteran and his representative assert that the Veteran's bilateral pes planus with plantar fasciitis should be rated 30 percent disabling because the plantar fasciitis was described as being "severe" at one point during the pendency of the appeal.  While the most recent evaluation characterized the plantar fasciitis as severe, the symptoms noted were not consistent with severe foot disability as described in Code 5276, which is the basis of the rating.  For severe disability, the Veteran's foot disability would have to manifest marked deformity, pain on manipulation, indications of swelling on use, or characteristic callosities.  The evidence shows that the Veteran's foot disability manifests pain on use, but no other characteristic of severe disability.  Pain on use is also one of the prime criteria for the initial 10 percent rating assigned, and is the only criteria for the 10 percent rating that has been met.  Finally, the disabilities associated with plantar fasciitis and pes planus are duplicative and overlapping with each other; therefore, separate ratings are not warranted.  See 38 C.F.R. § 4.14 (the evaluation of the same disability or the same manifestation of a disability under different diagnostic codes is to be avoided). 


For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's appeal for an initial rating in excess of 10 percent for pes planus with plantar fasciitis, and the appeal must be denied.  Because the preponderance of the evidence is against the appeal, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 


ORDER

An initial rating in excess of 10 percent for bilateral pes planus with plantar fasciitis is denied.  




____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


